320 S.W.3d 209 (2010)
In The Matter of the Care and Treatment of Albert BERNAT, a/k/a Albert L. Bernat.
No. ED 93468.
Missouri Court of Appeals, Eastern District, Division Two.
September 7, 2010.
Emmett D. Queener, Columbia, MO, for Appellant.
*210 Chris Koster, Attorney General, Jayne T. Woods, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.
Prior report: 194 S.W.3d 863.

ORDER
PER CURIAM.
Albert Bernat appeals the judgment of the probate court entered upon a jury verdict finding him to be a sexually violent predator and, as such, committing him to the custody of the director of the department of mental health. We find that the trial court did not abuse its discretion in refusing Bernat's proposed jury instructions.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).